Illinois Official Reports                            Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity of
                                                                            this document
                               Appellate Court                              Date: 2016.01.21 11:38:49
                                                                            -06'00'




                  People v. Mefford, 2015 IL App (4th) 130471



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JOSHUA J. MEFFORD, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-13-0471


Filed             December 3, 2015



Decision Under    Appeal from the Circuit Court of Coles County, No. 12-CF-335; the
Review            Hon. Mitchell K. Shick, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier, Patricia Mysza, and Rebecca I. Levy (argued), all
Appeal            of State Appellate Defender’s Office, of Springfield, for appellant.

                  Brian Bower, State’s Attorney, of Charleston (Patrick Delfino, David
                  J. Robinson, and Kathy Shepard (argued), of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.




Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Justices Knecht and Appleton concurred in the judgment and opinion.
                                                 OPINION

¶1         Following a trial that ended in May 2013, a jury found defendant, Joshua J. Mefford, guilty
       of (1) first degree murder (720 ILCS 5/9-1(a)(2) (West 2010)) and (2) robbery (720 ILCS
       5/18-1(a) (West 2010)). Specifically, the jury determined that the State proved beyond a
       reasonable doubt that defendant struck another person, Robert Montague, knowing that such
       an act created a strong probability of death or great bodily harm and, thereafter, robbed
       Montague of cash. In June 2013, the trial court sentenced defendant to consecutive prison
       terms of (1) 36 years for first degree murder and (2) 5 years for robbery.
¶2         Defendant appeals, arguing that (1) the State failed to prove him guilty beyond a
       reasonable doubt of first degree murder, (2) the trial court erred by failing to (a) ensure the jury
       was properly instructed and (b) prevent the jury from considering impermissible other crimes
       evidence, and (3) he was deprived of the effective assistance of trial counsel. For the reasons
       that follow, we affirm.

¶3                                       I. BACKGROUND
¶4         In September 2012, the State charged defendant with (1) one count of first degree murder
       (knowing) (720 ILCS 5/9-1(a)(2) (West 2010)) (count I), (2) one count of first degree murder
       (felony) (720 ILCS 5/9-1(a)(3) (West 2010)) (count II), and (3) robbery (720 ILCS 5/18-1(a)
       (West 2010)) (count III).

¶5                          A. The Evidence Presented at Defendant’s Trial
¶6         At defendant’s jury trial, which occurred during April and May 2013, the parties presented
       the following evidence.

¶7                                         1. The State’s Evidence
¶8         Mitchell Estep testified that from 2006 to 2012, he was a resident at the U.S. Grant motel
       (motel) in Mattoon, Illinois. During those years, Estep and Montague, another long-term
       resident of the motel, became close friends. Eventually, Montague became a motel employee.
       Estep explained that when the motel’s owners would travel, Montague would rent rooms and
       receive payments, which he kept in a “blue money bag.”
¶9         On the afternoon of September 8, 2012, Estep waved to Montague, who was standing in
       front of the motel office talking to the motel owners before their planned trip. When Montague
       waved back, Estep–who estimated he was 70 feet away–did not notice anything unusual about
       Montague’s face. The next day, at about 10:30 a.m., Estep went to Montague’s room and
       noticed that his door was locked, which was unusual. After Estep’s knocks went unanswered,
       another tenant manipulated the door lock and entered Montague’s room, as did Estep. Estep
       then saw Montague, who “[l]ooked like he’d been beaten with a ball bat,” lying face up on the
       floor.
¶ 10       Dennis Camfield, a Mattoon fire department emergency medical technician, testified that
       on September 9, 2012, he responded to a request for assistance at the motel. Camfield saw
       Montague lying faceup on the motel room floor, with (1) dark “bluish-purple” discoloration of
       both eyes, (2) blood coming from his nose, and (3) pooling blood on the back side of his head.


                                                    -2-
       Camfield stated that Montague’s injuries were indicators of a skull fracture. Camfield opined
       that it would have taken “significant trauma” to cause Montague’s injuries.
¶ 11        Amanda Youmans, a board-certified forensic pathologist, testified that she performed
       Montague’s autopsy by first conducting a comprehensive external examination of his nude
       body. Youmans documented that Montague was “a very thin, frail man,” who was 58 years
       old; 5 feet, 3 inches tall; and weighed 93 pounds. Youmans testified that Montague had the
       following external injuries: (1) bruising to the area around both eyes; (2) abrasions to his
       forehead, left temple, and chin; (3) a laceration that went through his upper lip; (4) lacerations
       to his lower lip; (5) the absence of two bottom teeth; (6) the displacement of the nose to the
       right, which was “consistent with trauma being inflicted to the left side of the nose”; (7) a
       laceration and bruise to the back of [his] head; (8) bruising on Montague’s lower-back and
       upper-buttocks area, which was consistent with a backward fall; and (9) multiple contusions on
       the inner surface of the left arm, which indicated defensive injuries.
¶ 12        Youmans’ internal examination revealed that Montague had a “hematoma,” which she
       described was a “significant amount of clotted blood,” on the right side of his head just under
       the scalp. After removing the blood, Youmans discovered skull fractures underlying the
       hematoma. Youmans’ examination also revealed (1) “a lot of blood accumulation” and
       bruising over the right side of Montague’s brain, (2) further skull fractures on the interior of
       Montague’s skull, and (3) a skull fracture behind Montague’s right eye caused by blunt force
       trauma.
¶ 13        Youmans explained that the blunt force trauma Montague suffered caused bleeding over
       and into the brain, which resulted in brain swelling. The increased pressure of a swelling brain
       confined within a skull–if left untreated–can cause a person to lapse into a coma and eventually
       cause death. Youmans opined to a “reasonable degree of professional certainty” that (1)
       Montague’s internal and external injuries occurred about 12 hours before his death, (2) the
       cause of Montague’s death was blunt force head trauma, (3) Montague received at least six
       blunt force trauma blows to the front of his face, (4) a head injury Montague suffered to the
       back of his skull was consistent with a “fall backward onto concrete,” and (5) with the
       exception of the trauma to the back of Montague’s skull, his remaining injuries were consistent
       with strikes from a fist. Youmans clarified that the six blunt force trauma blows to Montague’s
       face did not include the blunt force trauma Montague sustained to the back of his head by
       falling backward onto concrete. Toxicology testing revealed that Montague had a blood
       alcohol content of 0.06.
¶ 14        John McCain, a crime scene investigation supervisor with the Mattoon police department,
       testified about the method and manner he and a fellow police officer used to process the motel
       crime scene, which occurred during a continuous 10-hour period. McCain noted that behind
       the motel’s office, he recovered (1) samples of several red stains and (2) two human teeth.
       McCain also recovered samples of red stains in the motel office, which led into the motel’s
       bathroom. Based on his training and experience, McCain surmised that the red stains were
       human blood. During the investigation, police found (1) a blue money bag and (2) a set of
       motel keys wedged in the bed of a pickup truck, which was parked at the motel. McCain
       acknowledged that he did not find a trail of red stains from the office to Montague’s room.
¶ 15        Forensic deoxyribonucleic acid testing performed by the Illinois State Police Springfield
       forensic science laboratory revealed that the samples police recovered from the red stains in (1)


                                                   -3-
       the motel office, (2) the sidewalk on the east side of the motel office, and (3) the motel office
       restroom area were Montague’s blood.
¶ 16        Mattoon police detective Sam Gaines testified that he investigated Montague’s death with
       the lead detective, Jeremy Clark. On September 9, 2012, Gaines received information
       regarding Montague from William Clodfelder, a long-term resident of the motel. (Clodfelder
       has since died.) Based on that information, Gaines and Clark located defendant in Windsor,
       Illinois. Thereafter, defendant agreed to an interview at the Mattoon police department
       regarding Montague’s death. (A recording of the interview Clark conducted with defendant
       was played in its entirety for the jury.)
¶ 17        The recording showed that on September 9, 2012, at 6:36 p.m., defendant and Clark
       entered the interview room. Clark then asked defendant to empty his pockets. Defendant
       produced a lighter and $27, which Clark confiscated. During the interview, defendant–who
       was 25 years old–stated that on the previous night, he was drinking beers in Clodfelder’s motel
       room. At about 10:30 p.m., defendant left and walked “around” the motel’s property to “clear
       his head.” Defendant characterized his demeanor as not “falling over drunk” but, instead, he
       “had a good buzz going.” Shortly thereafter, defendant encountered Montague–whom he had
       known since childhood–by the motel’s front office. Defendant stated that as he approached,
       Montague mistook him for a person who had assaulted Montague weeks earlier. Montague,
       who defendant stated was very drunk, became aggressive.
¶ 18        After defendant identified himself, Montague calmed down and they began a conversation.
       However, defendant stated that “something clicked in [Montague’s] head,” and he became
       aggressive again. As the confrontation escalated, defendant admitted that he overreacted and
       punched Montague once on the left side of his jaw, which caused Montague to fall “straight
       back, [landing] on his back with his hands up above his head.” After striking Montague,
       defendant stated that he “just walked away.”
¶ 19        Immediately thereafter, Clark expressed concern that defendant was not revealing the full
       extent of his involvement. Specifically, Clark told defendant, “[w]e need to talk about the
       money bag.” At first, defendant denied any knowledge, responding, “I don’t know ***
       anything about it.” Eventually, defendant acknowledged that (1) he had taken a blue money
       bag after Montague fell to the ground and (2) the bag contained $27, which Clark had earlier
       confiscated. Defendant asserted that although he did not intend to rob Montague, he took the
       money because he was “always broke.” Defendant could not remember what happened to the
       money bag after he took the $27, stating, “[t]hat part of the night is blank.” Defendant denied
       knowledge of any motel room keys.
¶ 20        As defendant returned to Clodfelder’s room, he met Clodfelder just outside the doorway.
       Clodfelder told defendant that he was returning from a fast-food restaurant and saw the “whole
       incident.” Specifically, that defendant knocked Montague out and took the money bag. Later
       that evening, a mutual friend–whom defendant identified as Will–visited Clodfelder.
       Defendant told Will and Clodfelder about the altercation between defendant and Montague. A
       “couple of hours later,” defendant walked to the front office, but did not see Montague.
       Instead, defendant found blood spots and two teeth. Defendant later left the motel.
¶ 21        After a brief interview break, Clark returned and sought to clarify how many times
       defendant punched Montague. Defendant responded as follows:
                    “No, I hit [Montague] one time and he went out. I mean, I, I’ve fought a lot growing
                up. Don’t get me wrong, *** I’m pretty good with my hands and I know I’ve got a hard

                                                   -4-
               punch. But, *** very rarely do I hit a guy and keep continually hitting him when he is
               out.”
¶ 22       At one point toward the end of the interview, Clark stated to defendant, “Well, obviously
       [Montague] has passed away,” which prompted the following response:
                    “Yeah. *** [T]hat’s the one thing that doesn’t make sense to me. [It’s] like
               [Montague] got up and moved from there, you know what I mean[?] So, he was alright.
               Like what was the cause of death? Did he choke on blood[?] Did he, you know[?]”
¶ 23       Clark also testified that text messages retrieved from defendant’s cell phone showed that
       from 5:40 p.m. to 6:11 p.m. on September 9, 2012–approximately one hour before police
       interviewed him–defendant received numerous text messages from various people warning
       him that the police suspected he was involved in Montague’s death.
¶ 24       Brandon Saunders, a patrol officer with the Mattoon police department, testified that
       following defendant’s arrest, he booked defendant into the Coles County jail. During that
       process, defendant told Saunders he thought that he left the money bag “between the cab of the
       pickup truck and the toolbox of a pickup truck that was parked at the [motel].” Saunders also
       did not notice any jewelry or tattoos on defendant’s hands.
¶ 25       Nathan Burton, a deputy sheriff assigned to the Coles County detention center, testified
       that part of his duties concerned monitoring the flow of nonlegal mail out of and into the Coles
       County jail. Burton explained that this process included reading letters sent to and from
       inmates to ensure safety and security. On October 8, 2012, Burton intercepted a letter written
       by defendant, which stated, in pertinent part, the following:
               “Amber,
                    Hello *** how are you doing? My name is Josh. I’m currently in the Coles County
               jail. Just an FYI, they got me in here for murder in the first-degree, but it’s going to be
               dropped down. I can’t really explain all the details. Long story short, I punched a guy in
               the face. He fell back, cracked his head on the sidewalk and died 5 hours later. Not my
               fault. Anyway, let me tell you about myself. I’m 6 [feet] 3 [inches], well built, white
               boy, (or guero) as your brother calls me. I weigh 200 lbs, short hair, and blue eyes. Got
               a couple tattoos, 7 all together [sic], and planning on getting more.
                                                     ***
                                                                                   Thanks for listening,
                                                                                            [Defendant]”
       (The record shows that Amber is the sister of defendant’s friend.)
¶ 26       James Drew testified that on September 8, 2012, he was working at the Castle Inn Lounge
       Bar & Grill (bar), which is next door to the motel. Sometime between 10:30 p.m. and 11 p.m.,
       as Drew was checking identification at the front entrance, defendant entered the bar. Drew
       explained that although defendant did not present identification, he knew defendant was of
       legal age to drink alcohol. Shortly thereafter, another employee accompanied defendant out of
       the bar and told Drew that defendant was not allowed in because he did not have identification.
       About 20 minutes later, Drew saw defendant drinking a beer at the bar’s outside smoking area.
       Defendant complied with Drew’s request to leave the property. Drew confirmed that the bar
       had a video surveillance system that monitored the bar’s (1) front door, (2) bar area, and (3)
       smoking area. (A video recording, showing excerpts of defendant’s presence at the
       aforementioned locations was then shown to the jury.)

                                                    -5-
¶ 27        Shauna Kemper testified that on September 8, 2012, at 9 p.m., she was with family and
       friends in the bar’s smoking area when she was approached by defendant sometime between
       9:30 and 10 p.m. Kemper knew defendant through her brother-in-law. Kemper described
       defendant’s demeanor as anxiety-ridden in that he was “bouncing around the place.”
       Defendant offered to buy Kemper and her husband a beer if they agreed to buy him one also,
       explaining that he did not have any identification. Kemper’s husband complied. Thereafter,
       Kemper recalled that defendant bought drinks for others.
¶ 28        Will Engel, Clodfelder’s close friend, testified that sometime during the evening of
       September 8, 2012, Clodfelder entered the home he shared with his mother and told Engel that
       he had “seen [defendant] hit the night manager at the [motel].” Thereafter, Engel accompanied
       Clodfelder to his motel room, where defendant was located. When Clodfelder confronted
       defendant with what he saw, defendant admitted that he hit Montague, but defendant did not
       elaborate further. Defendant later told Engel that he “had some extra money” and offered to
       buy drinks, but Engel declined.
¶ 29        Chad Moran, a convicted felon who was then an inmate at the Coles County jail awaiting
       trial, testified in detail concerning a guilty-plea agreement he had with the State. Specifically,
       that the State would (1) make certain sentencing recommendations and (2) dismiss other
       charges in exchange for his truthful testimony concerning defendant’s case. (The trial court (1)
       informed the jury of Moran’s numerous prior convictions and (2) admonished the jury that
       Moran’s prior convictions could be considered only as they related to his credibility.)
¶ 30        Moran testified further that as a result of criminal activity, he was arrested and transported
       to the Coles County jail, where he had been since December 2012. Upon his arrival, Moran
       was defendant’s cellmate until approximately February 2013. During that time, Moran and
       defendant shared various aspects of their respective cases. Moran then provided the following
       account of what occurred on the evening of September 8, 2012, as described by defendant.
¶ 31        Defendant was having a conversation with Montague, when Montague stated, “You young
       people have no respect.” Thereafter, defendant punched Montague in the face, which caused
       Montague to fall to the ground. Defendant then punched Montague a second time, “to make
       sure that *** there was no resistance.” Defendant then took the money from the cash bag
       before discarding it. Defendant’s explanation for his acts was that “he had an argument with
       his girlfriend *** and *** he wanted to go get drunk and do some things.” Defendant stated
       that he knew Montague had money because he likely received his governmental benefits on the
       first of the month. Defendant then went to a local bar, had a couple of drinks, and traveled to
       Windsor for dinner at the home of his girlfriend’s parents. Defendant also told Moran that
       Clodfelder saw him punch Montague a second time. Defendant’s planned defense to that
       allegation was that Clodfelder was mistaken in that defendant was reaching to get the money
       bag.
¶ 32        Moran explained that inmates have a “hierarchy of criminals” among them. Violent
       criminals–that is, those who are physical or aggressive–have a higher stature than, for
       example, sex offenders, who are considered to be at the bottom of the hierarchy. Some inmates
       display “bragging rights” with tattoos that symbolize certain crimes. Moran stated that he
       tattooed “IXIXXII” on defendant’s right hand, which symbolized the date September 9,
       2012–the date of Montague’s death. Moran stated that the tattoo was placed on defendant’s
       right hand to symbolize the weapon used to kill Montague. (A photograph of the tattoo was


                                                    -6-
       shown to the jury.)

¶ 33                                      2. Defendant’s Evidence
¶ 34       Jessica Lovell testified that from September to November 2012, she resided at the motel.
       During that time, she befriended Montague, who lived three or four doors from her room.
       Lovell admitted consuming alcohol “about every day” and would frequently get intoxicated
       with Montague. Throughout the day, on September 8, 2012, Lovell and Montague were at
       Montague’s room drinking beer and “maybe a little bit of whiskey.” Lovell left Montague’s
       room at approximately 10 p.m. and returned to her room to sleep.
¶ 35       During the early morning hours of September 9, 2012, Lovell returned to Montague’s
       room, which was unlocked. At that time, Lovell admitted she was significantly impaired.
       Lovell woke Montague, started a conversation, and began drinking a beer from Montague’s
       cooler. Montague told Lovell that he had a migraine headache. Lovell gave Montague a beer
       but after one sip, Montague complained that the beer “was burning his lips,” which Lovell
       noticed were bleeding. Lovell stayed in Montague’s room until about 5 a.m. When Lovell left,
       she remembered leaving the door slightly open.
¶ 36       At 9 a.m. that day, Lovell was walking to the motel office to get ice when she noticed
       Montague’s hat on the sidewalk. Lovell attempted to return the hat, but Montague’s room was
       locked. Lovell placed the hat on a chair next to Montague’s room door.

¶ 37                       B. The Jury’s Verdict and the Trial Court’s Sentence
¶ 38      Following deliberations, the jury found defendant (1) guilty of (a) first degree murder
       (knowing) (count I) and (b) robbery (count III) and (2) not guilty of murder (felony) (count II).
       The trial court later sentenced defendant to consecutive prison terms of (1) 36 years on count I
       and (2) 5 years on count III.
¶ 39      This appeal followed.

¶ 40                                        II. ANALYSIS
¶ 41                               A. Sufficiency of the Evidence
¶ 42      Defendant argues that the State failed to prove his guilt beyond a reasonable doubt of first
       degree murder. We disagree.

¶ 43               1. The Applicable Statutory Provisions and the Standard of Review
¶ 44           Section 9-1(a)(2) of the Criminal Code of 1961–one of the statutory provisions under
       which defendant was convicted–provides, as follows:
                  “(a) A person who kills an individual without lawful justification commits first
               degree murder if, in performing the acts which cause the death:
                       ***
                       (2) he knows that such acts create a strong probability of death or great bodily
                  harm to that individual or another[.]” 720 ILCS 5/9-1(a)(2) (West 2010).
¶ 45       When reviewing a challenge to the sufficiency of the evidence, we determine whether,
       after viewing the evidence in the light most favorable to the State, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable doubt. People v.

                                                   -7-
       Phillips, 2014 IL App (4th) 120695, ¶ 19, 14 N.E.3d 1. In so doing, we allow all reasonable
       inferences from the record in favor of the State. People v. Beauchamp, 241 Ill. 2d 1, 8, 944
N.E.2d 319, 323 (2011). “The trier of fact has the responsibility to determine the credibility of
       witnesses and the weight given to their testimony, to resolve conflicts in the evidence, and to
       draw reasonable inferences from that evidence.” People v. Burney, 2011 IL App (4th) 100343,
       ¶ 25, 963 N.E.2d 430. “We will not reverse a conviction unless the evidence is so improbable,
       unsatisfactory, or inconclusive that it creates a reasonable doubt of defendant’s guilt.” People
       v. Collins, 214 Ill. 2d 206, 217, 824 N.E.2d 262, 267-68 (2005).

¶ 46                                        2. Defendant’s Claim
¶ 47       In support of his argument, defendant contends that the State failed to prove that he had the
       requisite mens rea to sustain a first degree murder conviction–that is, that defendant “knew his
       actions were ‘practically certain’ to cause *** Montague’s death or great bodily harm.”
       Defendant asserts, instead, that the State’s evidence established that he “acted recklessly” and
       was “not consciously aware of the risk of death.” Based on this claim, defendant urges this
       court to reduce his first degree murder conviction to involuntary manslaughter (720 ILCS
       5/9-3(a) (West 2010)). We decline to do so.
¶ 48       “The difference between involuntary manslaughter and first degree murder lies in the
       mental state that accompanies the conduct resulting in the victim’s death.” People v. Robinson,
       232 Ill. 2d 98, 105, 902 N.E.2d 622, 625-26 (2008). “A defendant commits involuntary
       manslaughter when, without lawful justification, he unintentionally kills an individual by
       recklessly performing acts that are likely to cause death or great bodily harm.” People v.
       Castillo, 188 Ill. 2d 536, 540, 723 N.E.2d 274, 277 (1999); see 720 ILCS 5/9-3(a) (West 2010)
       (providing the statutory definition of involuntary manslaughter). A person is reckless or acts
       recklessly when he consciously disregards a substantial and unjustifiable risk that his acts are
       likely to cause death or great bodily harm to another. Castillo, 188 Ill. 2d at 540-41, 723
       N.E.2d at 277; 720 ILCS 5/4-6 (West 2010). Because involuntary manslaughter requires a less
       culpable mental state than first degree murder, it is a lesser-included offense of first degree
       murder. Robinson, 232 Ill. 2d at 105, 902 N.E.2d at 626.
¶ 49       Defendant posits that the evidence presented in this case supported a conviction for
       involuntary manslaughter instead of first degree murder. In support of his theory, that he acted
       recklessly at the time of Montague’s murder, defendant directs our attention to his (1)
       intoxication at the time he punched Montague; (2) testimony that he punched Montague once,
       which he claims was corroborated through testimony provided by Engel and Moran; and (3)
       disbelief during the police interview that his actions would cause Montague’s death.
¶ 50       As we have previously noted, however, our review concerns whether after viewing the
       evidence in the light most favorable to the State, any rational trier of fact could have found the
       essential elements of the crime beyond a reasonable doubt. Phillips, 2014 IL App (4th)
120695, ¶ 19, 14 N.E.3d 1. The paramount issue before us is whether defendant had the
       requisite mental state to sustain a first degree murder conviction. Based on the evidence
       presented, no reason exists to disturb the jury’s verdict.
¶ 51       In this case, the undisputed testimony provided by Youmans directly contradicts
       defendant’s assertion that he punched Montague once in a reckless manner. During
       Montague’s autopsy, Youmans (1) conducted a thorough external and internal examination of
       his body; (2) documented the number and severity of defendant’s injuries; and (3) opined to a

                                                   -8-
       reasonable degree of medical certainty that based on his injuries, Montague suffered at least six
       blunt force trauma blows to his face, which were consistent with strikes from a fist. Youmans
       provided the jury a visual and descriptive account of the traumatic effect the six blunt force
       blows had on the following portions of Montague’s face: (1) to the right side of the forehead,
       (2) around the right eye, (3) around the left eye, (4) a skin tear through the upper lip, (5) two
       lacerations to the lower lip, and (6) a right displacement of the nose. In addition, Youmans
       revealed that Montague had multiple contusions on the inner surface of the left arm, which
       indicated defensive injuries.
¶ 52        Based on the aforementioned evidence presented, the jury could reasonably have
       concluded that sometime during his violent encounter with Montague, defendant–who was
       substantially younger, stood one foot taller, was at least 100 pounds heavier, and boasted of his
       “hard punch”–knew that the multiple blunt force blows he inflicted on Montague “created a
       strong probability of death or great bodily harm.” Based on our standard of review, we decline
       to disturb the jury’s verdict.
¶ 53        We find defendant’s reliance on People v. Jones, 404 Ill. App. 3d 734, 936 N.E.2d 1160
       (2010), unpersuasive. In Jones, the victim died of asphyxiation as a direct result of the
       defendant placing his foot between the victim’s neck and chest, which was observed by an
       independent witness. Id. at 737-38, 936 N.E.2d at 1164. Following a bench trial, the trial court
       found the defendant guilty of first degree murder and, thereafter, sentenced him to 22 years in
       prison. Id. at 741, 936 N.E.2d at 1167. In reducing the defendant’s first degree murder
       conviction to involuntary manslaughter and remanding for resentencing, the Jones court
       concluded, as follows:
                    “The evidence presented at trial does not support an inference that a layperson such
                as defendant knew or should have known that applying 4.4 pounds of pressure for at
                least one minute was sufficient to cause [the victim] to asphyxiate or that this pressure
                need not have been applied directly to the jugular vein but instead could have been
                applied to the soft tissue on the front or side of the neck. In addition, there is nothing in
                the record to suggest that defendant was aware of the various degrees of pressure that,
                when applied to certain parts of a person’s body, will cause that person to asphyxiate.”
                Id. at 747, 936 N.E.2d at 1172.
       Here, no such specialized physiological knowledge was required to know that at least six blunt
       force blows to an individual’s face would likely result in great bodily harm or death.
       Accordingly, we conclude that ample evidence was presented for the jury to reasonably
       conclude that defendant committed first degree murder.
¶ 54        In so concluding, we note this court’s decision in People v. Willett, 2015 IL App (4th)
130702, ¶¶ 1-2, 37 N.E.3d 469, in which we reversed the defendant’s conviction for
       aggravated battery of a child (720 ILCS 5/12-3.05(b)(1) (West 2010)) and remanded for a new
       trial based, in part, on the trial court’s refusal to instruct the jury on the lesser-included offense
       of reckless conduct (720 ILCS 5/12-5 (West 2010)). Specifically, we held that when “some
       evidence” is presented showing a defendant acted recklessly and not knowingly, a trial court
       should instruct the jury on the lesser-included offense of reckless conduct. Willett, 2015 IL
       App (4th) 130702 ¶¶ 90-91, 37 N.E.3d 469.
¶ 55        Unlike Willett, the trial court in the instant case properly instructed the jury on (1) the
       lesser-included offense of involuntary manslaughter (see Illinois Pattern Jury Instructions,
       Criminal, No. 7.08, pertaining to “Issues In Involuntary Manslaughter” (Illinois Pattern Jury

                                                     -9-
       Instructions, Criminal, No. 7.08 (4th ed. 2000) (hereinafter, IPI Criminal 4th)) and (2) IPI
       Criminal 4th No. 5.01, which defined recklessness. Thus, the jury could have found defendant
       guilty of the lesser-included offense of involuntary manslaughter but, nonetheless, determined
       that the evidence supported a conviction for first degree murder.

¶ 56                                    B. The Plain-Error Doctrine
¶ 57       We note that in his brief to this court, defendant–who acknowledges his forfeiture of two
       issues by failing to properly preserve them for our review–urges this court to excuse his
       forfeiture and consider these claims under the plain-error doctrine.
¶ 58       “To preserve a claim for review, a defendant must both object at trial and include the
       alleged error in a written posttrial motion.” People v. Thompson, 238 Ill. 2d 598, 611, 939
N.E.2d 403, 412 (2010). Failure to do so results in the forfeiture of that claim on appeal. Id. at
       612, 939 N.E.2d at 412. A defendant can avoid the harsh consequences of forfeiture under the
       plain-error doctrine. Id. at 613, 939 N.E.2d at 413.
¶ 59       The plain-error doctrine permits a reviewing court to reach a forfeited error affecting
       substantial rights in the following two circumstances: “(1) a clear or obvious error occurred
       and the evidence is so closely balanced that the error alone threatened to tip the scales of justice
       against the defendant, regardless of the seriousness of the error, or (2) a clear or obvious error
       occurred and that error is so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process, regardless of the closeness of the evidence.”
       People v. Piatkowski, 225 Ill. 2d 551, 565, 870 N.E.2d 403, 410-11 (2007).
¶ 60       As a matter of convention, reviewing courts typically undertake plain-error analysis by first
       determining whether error occurred at all. People v. Sargent, 239 Ill. 2d 166, 189, 940 N.E.2d
1045, 1059 (2010); see also People v. Bowens, 407 Ill. App. 3d 1094, 1108, 943 N.E.2d 1249,
       1264 (2011) (where this court held that “the usual first step in plain-error analysis is to
       determine whether any error occurred”). “If error is found, the court then proceeds to consider
       whether either of the [aforementioned] two prongs of the plain-error doctrine have been
       satisfied.” Sargent, 239 Ill. 2d at 189-90, 940 N.E.2d at 1059. In this case, we elect to first
       decide whether the trial court committed error, as defendant argues.

¶ 61                                   1. Instruction on Causation
¶ 62       Defendant argues that the trial court erred by failing to ensure the jury was properly
       instructed. We disagree.
¶ 63       “Generally, the decision to give certain jury instructions rests with the trial court, and that
       decision will not be reversed on appeal absent an abuse of that discretion.” People v. Hale,
       2012 IL App (4th) 100949, ¶ 19, 967 N.E.2d 476.
¶ 64       The jury instruction on causation in homicide cases, which defendant claims is at issue,
       reads as follows:
                   “In order for you to find that the acts of the defendant caused the death of [the
               victim], the State must prove beyond a reasonable doubt that defendant’s acts were a
               contributing cause of the death and that the death did not result from a cause
               unconnected with the defendant. However, it is not necessary that you find the acts of
               the defendant were the sole immediate cause of death.” Illinois Pattern Jury


                                                    - 10 -
                Instructions, Criminal, No. 7.15 (4th ed. Supp. 2011) (hereinafter, IPI Criminal 4th No.
                7.15 (Supp. 2011)).
¶ 65        In the Committee Note to IPI Criminal 4th No. 7.15 (Supp. 2011), the following
       recommendation is provided:
                    “The Committee recommends that this instruction be given whenever causation is
                an issue under [s]ection 720 ILCS 9-1(a)(1) (intentional murder), 9-1(a)(2) (knowing
                murder), or 720 ILCS 5/9-3(a) (reckless homicide). However, when felony murder
                (720 ILCS 9-1(a)(3)) is charged and causation is an issue, Instruction 7.15A should
                also be given.” IPI Criminal 4th No. 7.15, Committee Note (Supp. 2011).
¶ 66        At the May 2013 jury instruction conference, the trial court stated, “the problem [the court]
       see[s] with [IPI Criminal 4th No.] 7.15 [(Supp. 2011)] is that it should be limited to count I.”
       The State agreed, and defense counsel stated, “I believe that’s in conformity with the IPI.” The
       court then referred to the Committee Note to IPI Criminal 4th No. 7.15 (Supp. 2011) and
       reiterated that IPI Criminal 4th No. 7.15 (Supp. 2011) “should be given when intentional or
       knowing murder is charged and causation is an issue.”
¶ 67        Based on the parties’ agreement to modify IPI Criminal 4th No. 7.15 (Supp. 2011) by
       confining the instruction to count I, the State proffered a revised jury instruction. The jury was
       instructed as follows:
                    “Under [c]ount I, in order for you to find that the acts of the defendant caused the
                death of *** Montague, the State must prove beyond a reasonable doubt that the
                defendant’s acts were a contributing cause of the death and that [the] death did not
                result from a cause unconnected with the defendant.
                    However, it is not necessary that you find the acts of the defendant were the sole
                and immediate cause of death.”
¶ 68        In support of his argument that the trial erred by failing to ensure the jury was properly
       instructed, defendant takes issue with the court’s determination to confine the jury instruction
       on IPI Criminal 4th No. 7.15 (Supp. 2011) to count I. Relying on the Committee Note to IPI
       Criminal 4th No. 7.15 (Supp. 2011), defendant contends that “[t]he court instructed the jury
       that the State did not need to prove that [defendant’s] acts were the sole and immediate cause
       of Montague’s death *** to find [him] guilty of first degree murder, but did not instruct [the
       jury] that this also was true for the offense of involuntary manslaughter.” (Emphasis in
       original.) Thus, defendant posits that the court’s omission “left the jury with the incorrect
       understanding that [his] acts did have to be the sole and immediate cause of Montague’s death
       *** for [the jury] to find him guilty of involuntary manslaughter.” We reject defendant’s claim
       that the court’s failure to instruct the jury that IPI Criminal 4th No. 7.15 (Supp. 2011) also
       applied to involuntary manslaughter was error, much less plain error.
¶ 69        We find instructive the Second District’s decision in People v. Walker, 2012 IL App (2d)
110288, 982 N.E.2d 269. Although Walker concerned causation in a felony murder case under
       Illinois Pattern Jury Instructions, Criminal, No. 7.15A (4th ed. Supp. 2011) (hereinafter, IPI
       Criminal 4th No. 7.15A (Supp. 2011)), we find it equally applicable to the facts of the instant
       case. In Walker, the defendant argued that the trial court committed plain error when it did not
       sua sponte give the jury IPI Criminal 4th No. 7.15A (Supp. 2011), where causation was an
       issue for felony murder. Walker, 2012 IL App (2d) 110288, ¶ 20, 982 N.E.2d 269. After
       determining that the causation instructions contained in IPI Criminal 4th No. 7.15A (Supp.


                                                   - 11 -
       2011) did not set forth the essential elements of felony murder, the court rejected the
       defendant’s plain-error claim, concluding that a trial court need only advise the jury on the
       essential elements of the crime charged. Walker, 2012 IL App (2d) 110288, ¶ 22, 982 N.E.2d
269.
¶ 70        In this case, as we have previously stated, the trial court properly instructed the jury on (1)
       the propositions the State must prove beyond a reasonable doubt to sustain a charge of
       involuntary manslaughter under IPI Criminal 4th No. 7.08 and (2) IPI Criminal 4th No. 5.01,
       which provided a definition of “Recklessness.” Thus, based on Walker, with which we agree,
       the court was under no obligation to provide IPI Criminal 4th No. 7.15. Further, the record
       reveals that during closing arguments, defense counsel conceded that the State had met its
       burden of proof to sustain a conviction for involuntary manslaughter–in other words, defense
       counsel admitted that defendant’s reckless act of punching Montague resulted in his death.
       Defense counsel’s concession appears to support a trial strategy that the jury should have
       found defendant guilty of the lesser-included offense of involuntary manslaughter instead of
       first degree murder, which, we note, is the same position defendant raises with this court. In
       light of that admission, we reject defendant’s claim that the omission of a causation instruction
       under IPI Criminal 4th No. 7.15 (Supp. 2011) “created a [severe] threat to the fairness of [his]
       trial.”

¶ 71                                       2. Defendant’s Statements
¶ 72       Defendant also argues that the trial court erred by failing to prevent the jury from
       considering impermissible other crimes evidence. We disagree.
¶ 73       “ ‘It is well settled under the common law that evidence of other crimes is admissible if
       relevant for any purpose other than to show a defendant’s propensity to commit crimes.’ ”
       People v. Patterson, 2013 IL App (4th) 120287, ¶ 58, 2 N.E.3d 642 (quoting People v.
       Chapman, 2012 IL 111896, ¶ 19, 965 N.E.2d 1119). “To necessitate reversal, the other-crimes
       evidence ‘must have been a material factor in the defendant’s conviction such that, without the
       evidence, the verdict likely would have been different.’ ” Id. ¶ 59, 2 N.E.3d 642 (quoting
       People v. Hall, 194 Ill. 2d 305, 339, 743 N.E.2d 521, 541 (2000)). In other words, the evidence
       “must be so prejudicial that the defendant is denied a fair trial.” People v. Pelo, 404 Ill. App. 3d
839, 865, 942 N.E.2d 463, 486 (2010).
¶ 74       The “other crimes” statements defendant contends were inadmissible occurred during his
       September 2012 interview with police. Specifically, defendant directs our attention to the
       following exchanges:
                     “[CLARK]: So, it’s been pretty rough it sounds like.
                     ***
                     [DEFENDANT]: It’s pretty much where it is, and I don’t have anybody that I can
                go talk to. They are like oh, well go to Life Links. Yeah, that’s [$150]. I don’t have that
                kind of money. I’m a dry waller. I make about [$200-$250] a week. By the time I pay
                my phone bill, get *** diapers and shit for the kids *** make sure I got food for myself,
                I’m broke.
                     [CLARK]: Don’t last long does it?
                     [DEFENDANT]: I’m broke. And I’m just tired of being this way. I’m tired of living
                life in a fucking hole. I want to get out of it, but, I keep doing dumb shit like this. I know

                                                     - 12 -
               I shouldn’t. *** I’m just sitting here in the back of my head like just turn around and
               walk ahead. Just turn around and walk away. Just turn around and walk away. No.”
               (Emphases added.)
¶ 75       In explaining that Montague initially misidentified him as someone who had assaulted him
       weeks earlier, defendant continued explaining his encounter with Montague on the night of
       September 8, 2012, as follows:
                   “You know, and [Montague] came up with an altercation right off the bat. And I’m
               like, no, no, no, no, you know, it’s just me. And [Montague] was like la-la-la. So finally
               we got to talking and then it just I don’t know if something clicked in [Montague’s]
               head, you know what I mean[?] [Montague] thought I was that guy again after just
               explaining myself. But it just became, you know, another altercation ***. And, you
               know, I’m on probation for this dumb shit. I should have just, you know, I just got out
               of jail for this. I should have learned to walk away, you know what I mean[?]”
               (Emphases added.)
¶ 76       Defendant also claims that the jury should not have been allowed to consider the following
       statements he made at the September 2012 interview regarding the possible punishment he was
       facing:
                   “[DEFENDANT]: But *** it just didn’t happen that way. And then like this
               morning, they’re like, oh, there has been a murder. And it’s like, really[?] So, now like
               all day I’ve had this [in] the back of my head like I’m going to jail for fucking murder.
               And I’m gonna get, you know, robbery with it. That’s prison time.
                   [CLARK]: Ultimately that is up to the State’s Attorney what they elect to…
                   [DEFENDANT]: And probably.
                   [CLARK]: …charging any of this, okay[?]
                   [DEFENDANT]: Right, but I’m just, it makes me feel worse, you know, it’s like,
               you know, my kid is only 16 months. I’m gonna do at least five years, six years.”
               (Emphases added.)
¶ 77       In Patterson, 2013 IL App (4th) 120287, ¶ 64, 2 N.E.3d 642, this court considered and
       rejected the same argument defendant makes to this court–that is, that the trial court
       improperly admitted other crimes evidence in the form of certain statements the defendant
       made during his interviews with police. The numerous statements the defendant took issue
       with concerned generally, (1) his capacity for violence, which included breaking a woman’s
       nose and jaw; (2) his criminal history, which included a conviction for unlawful use of a
       weapon; (3) that he had been “ ‘going to jail all [his] life’ ” for “ ‘dumb shit’ ”; (4) his illicit
       drug use; (5) his desire to obtain a firearm; and (6) his involvement in other homicide cases.
       Id. ¶ 63, 2 N.E.3d 642. In rejecting the defendant’s argument, this court noted that the context
       of the challenged statements was of paramount concern to explain “the logic of the interview”
       and emphasized that a significant interest exists in avoiding the presentation of police
       interviews in a “ ‘piecemeal’ fashion” Id. ¶ 66, 2 N.E.3d 642. In this regard, we found the
       context of the defendant’s interview–which occurred the day after the victim
       disappeared–indicative of defendant’s guilty conscience. Id.
¶ 78       Unlike Patterson, the statements defendant challenges in the instant case are far fewer and
       are considerably vaguer. However, as in Patterson, when placed in their proper context, the
       challenged statements provide valuable insight concerning the fear and anxiety defendant

                                                    - 13 -
       exhibited less than 24 hours after Montague’s death, which could have provided the jury a
       window in which to view his guilty conscience. More important, the record does not show that
       the challenged statements were used to argue defendant’s propensity to commit crimes.
       Therefore, we reject defendant’s claim that the challenged statements were a material factor in
       his conviction, such that, without this evidence, the jury would have returned a not guilty
       verdict. Accordingly, we find no error occurred.

¶ 79                            C. Ineffective Assistance of Trial Counsel
¶ 80       Defendant also contends that his trial counsel was ineffective for failing to (1) explain in
       closing argument why the jury should find defendant guilty of involuntary manslaughter
       instead of first degree murder, (2) request that the trial court properly instruct the jury on IPI
       Criminal 4th No. 7.15 [(Supp. 2011)], and (3) prevent the jury from considering impermissible
       other crimes evidence. Defendant also posits that the cumulative effect of these
       aforementioned errors warrants reversal of his convictions.
¶ 81       “To show ineffective assistance of counsel, a defendant must demonstrate that ‘his
       attorney’s representation fell below an objective standard of reasonableness and that there is a
       reasonable probability that, but for counsel’s errors, the result of the proceeding would have
       been different.’ ” People v. Simpson, 2015 IL 116512, ¶ 35, 25 N.E.3d 601 (quoting People v.
       Patterson, 192 Ill. 2d 93, 107, 735 N.E.2d 616, 626 (2000), citing Strickland v. Washington,
       466 U.S. 668, 687, 695 (1984)). “Further, in order to establish deficient performance, the
       defendant must overcome the strong presumption that the challenged action or inaction may
       have been the product of sound trial strategy.” People v. Smith, 195 Ill. 2d 179, 188, 745
N.E.2d 1194, 1200 (2000).
¶ 82       This court has long held that “[c]laims of ineffective assistance of counsel are usually
       reserved for postconviction proceedings where a trial court can conduct an evidentiary hearing,
       hear defense counsel’s reasons for any allegations of inadequate representation, and develop a
       complete record regarding the claim and where attorney-client privilege no longer applies.”
       People v. Weeks, 393 Ill. App. 3d 1004, 1011, 914 N.E.2d 1175, 1182 (2009) (citing People v.
       Kunze, 193 Ill. App. 3d 708, 725-26, 550 N.E.2d 284, 296 (1990)).
¶ 83       Because we have already determined that the trial court did not err by failing to (1) ensure
       the jury was properly instructed and (2) prevent the jury from considering impermissible other
       crimes evidence, we reject defendant’s ineffective assistance of counsel claims as to those
       issues. Because we lack a record fully developed to properly consider defendant’s remaining
       ineffective assistance of counsel claims, we decline to consider the merits on direct appeal.

¶ 84                                      III. CONCLUSION
¶ 85      For the foregoing reasons, we affirm the trial court’s judgment. As part of this judgment,
       we award the State its $75 statutory assessment against defendant as costs of this appeal. 55
       ILCS 5/4-2002 (West 2012).

¶ 86      Affirmed.




                                                   - 14 -